Citation Nr: 0407197	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  97-30 409	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for osteoarthritis of 
the cervical spine.

3.  Entitlement to service connection for brain disease due 
to trauma.

4.  Entitlement to an increased (compensable) evaluation for 
a scar of the stomach.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

J. L. Tiedeman

INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1968.

The case comes before the Board of Veterans' Appeals (Board) 
by means of a July 1996 rating decision rendered by the 
Atlanta, Georgia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  There is no evidence of hypertension or of osteoarthritis 
of the spine during the veteran's military service or for 
many years thereafter.

2.  The post service medical evidence does not relate the 
veteran's diagnoses of hypertension or osteoarthritis of the 
spine with any event or occurrence of his military service.

3.  Brain disease due to trauma is not currently shown.

4.  The veteran's has a nineteen by one-centimeter 
superficial scar on his abdomen; the scar not shown to be 
painful or tender on examination; the scar is not productive 
of limitation of function; nor is the scar shown to be 
unstable or to constitute an area exceeding six square inches 
(39 sq. cm.).


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by the 
veteran's military service, nor may hypertension be presumed 
to have been incurred in such service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

2.  Osteoarthritis of the spine was not incurred in or 
aggravated by active military service, nor may arthritis be 
presumed to have been incurred in such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 1137, 5103A (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2003).

3.  Brain disease due to trauma was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2003).

4.  The criteria for a compensable rating for a service-
connected stomach scar have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (as in effect prior to 
August 30, 2002, and thereafter).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this regard, the veteran was 
notified of the evidence and information necessary to 
substantiate his claim in letters dated in March 2001 and 
September 2003, the rating decision of July 1996, the 
statement of the case dated in July 1997, and the 
supplemental statement of the case dated in November 2003.  
These documents included a summary of the evidence in the 
case; citation to pertinent laws and regulations; and a 
discussion of how they affect the decision.  The RO clearly 
explained why the evidence was insufficient under applicable 
law and regulations to grant the benefit sought.

Finally, the United States Court of Appeals for Veterans 
Claims (Court) has recently held that VA must provide notice 
of what is needed to support a claim prior to an initial 
unfavorable RO decision.  Pelegrini v. Principi, 17 Vet. App. 
412 (2004).  The Board further acknowledges that the March 
2001 and September 2003 letters were sent to the veteran 
after the RO's July 1996 decision that is the basis for this 
appeal.  As noted in Pelegrini, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  In this case, however, the unfavorable RO decision 
that is the basis of this appeal was already decided by the 
time the VCAA was enacted.  As the case had already proceeded 
far downstream from the application for benefits, providing 
the section 5103(a) notice then - as the Court noted in 
Pelegrini - would largely nullify the purpose of the notice.  
As there could be no useful purpose for providing a section 
5103(a) notice under the circumstances of this case -- that 
is, at a time so far removed from the application for 
benefits -- the Board concludes that any defect in the 
section 5103(a) notice in this instance is harmless error.  
Indeed, the Court seems to state in Pelegrini that providing 
such notice late in the appellate process would, in fact, 
prejudice the claimant rather than assist him.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO has obtained the veteran's service medical records, VA 
medical records, and private medical records.  The veteran 
has also been afforded a VA scar examination to determine the 
nature and severity of his service-connected stomach scar.  
As such, VA's duties under the VCAA have been satisfied, and 
the case is ready for adjudication.

I.	Service Connection Claims.

Legal Criteria.  The Board notes that service connection may 
be granted for disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131.  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b).  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 U.S.C.A. § 
1113(b); 38 C.F.R. § 3.303(d).

In addition, where a veteran served ninety days or more 
during a period of war or during peacetime after December 31, 
1946, and certain diseases, such as cardiovascular disease, 
including hypertension, or arthritis, become manifest to a 
compensable degree within one year after the veteran's 
military service ended, such disease shall be presumed to 
have been incurred in service, even though there is no 
evidence of such disease during the period of service. 38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Factual Background.  The veteran's service medical records 
are negative for any treatment for or diagnosis of either 
hypertension or osteoarthritis of the spine.  Service medical 
records do, however, reflect treatment for a head injury in 
December 1966.  At that time, the veteran reported being hit 
in the right temple during a training exercise, when he was 
knocked to the ground.  He was not rendered unconscious, 
however.  X-rays of the skull showed no evidence of a 
fracture or decompression deformity.  The vascular and suture 
patterns were normal.  A treatment note dated in October 1967 
indicates that the veteran reported being assaulted several 
days previously, and specifically, being hit on the head.  A 
neurological examination was negative.  The veteran's 
separation examination is negative for any findings or 
diagnoses of hypertension, osteoarthritis, or brain disease 
or injury.

Many years following service, in September 1995, the veteran 
was diagnosed with both hypertension and osteoarthritis of 
the spine at the Brooklyn VAMC.  Subsequent treatment for 
this disorder is reflected in other treatment reports of 
record.  There is no post-service evidence of brain disease 
due to trauma reflected in the claims folder, however.

Analysis.  With respect to the issue of service connection 
for hypertension and osteoarthritis of the spine, the Board 
notes that service medical records are entirely negative for 
evidence of either such disability.  Indeed, the earliest 
clinical indication of the presence of both disorders is in 
September 1995, almost 30 years following the veteran's 
discharge from service.  Moreover, there is no evidence from 
a physician or other trained medical professional which would 
link either hypertension or osteoarthritis of the spine to 
the veteran's active service.  This lengthy period is also 
evidence that there has not been continuity of 
symptomatology.  Thus, it weighs heavily against the claims, 
which must be denied.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  

With respect to the issue of service connection for brain 
disease due to trauma, the Board notes that there is no 
current evidence of brain disease.  Although there is 
evidence that the veteran suffered head trauma during 
service, there is no evidence that it caused any actual 
disability.  Objective medical tests administered at the time 
were negative.  Further, the veteran's separation examination 
was negative for any head injury residuals or neurological 
disorder.  This lack of medical diagnosis is evidence that 
any injury to the head resulted in only acute symptoms but no 
chronic disability.  Thus, service connection for brain 
disease due to head trauma must be denied.

In reaching this conclusion, the Board acknowledges that all 
doubt is to be resolved in the claimant's favor in cases 
where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  Because the 
preponderance of the evidence is against the veteran's claims 
in this case, that doctrine is not for application.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. §§ 3.102, 3.303.

II.	Increased Rating Claim.

Legal Criteria.  The veteran is appealing the disability 
rating assigned following an award of service connection 
dated in July 1996, which assigned a noncompensable 
disability evaluation for the veteran's stomach scar.  In a 
case such as this, where the veteran has appealed the initial 
disability rating, the entire period is to be considered to 
ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In this case, there is no evidence 
that the veteran meets the criteria for a compensable 
evaluation at any time since September 25, 1995, the date of 
award of service connection.

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Under the laws administered by VA, disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The Board initially notes that, effective August 30, 2002, a 
new regulation was promulgated concerning ratings for skin 
disorders.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  
The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  
However, the changed regulation may not be applied prior to 
the effective date.  See 38 U.S.C.A. § 5110(g).  In this 
case, the veteran has been notified of the revised 
regulations.  The Board therefore finds that the veteran will 
not be prejudiced by the Board's adjudication of his claim.  
Bernard.  

Under 38 C.F.R. § 4.118, Diagnostic Codes (DC's) 7803 and 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for superficial, poorly nourished 
scars with repeated ulceration, or scars which are shown to 
painful and tender on objective demonstration.  Under 
38 C.F.R. § 4.118, DC 7805 (as in effect prior to August 30, 
2002), other scars will be rated on limitation of function of 
the part affected.  

Under 38 C.F.R. § 4.118 (as in effect August 30, 2002), DC 
7801, a 10 percent rating is warranted for: Scars, other than 
head, face, or neck, that are deep or that cause limited 
motion: Area or areas exceeding 6 square inches (39 sq. cm.).  
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part.  Note (2): A deep 
scar is one associated with underlying soft tissue damage.

Under DC 7802 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion: Area or areas of 144 square inches (929 sq. cm.) or 
greater.  Note (1): Scars in widely separated areas, as on 
two or more extremities or on anterior and posterior surfaces 
of extremities or trunk, will be separately rated and 
combined in accordance with § 4.25 of this part.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7803 (as in effect August 30, 2002), a 10 percent 
rating is warranted for:  Scars, superficial, unstable.  Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under DC 7804 (as in effect August 30, 2002), a 10 percent 
rating is warranted for: Scars, superficial, painful on 
examination.  Note (1): A superficial scar is one not 
associated with underlying soft tissue damage.  Note (2): In 
this case, a 10-percent evaluation will be assigned for a 
scar on the tip of a finger or toe even though amputation of 
the part would not warrant a compensable evaluation.

Under DC 7805 (as in effect August 30, 2002), other scars 
will be rated on limitation of function of affected part.

During service, the veteran suffered a laceration of the 
stomach in October 1966.  A report of VA examination, dated 
in October 2003, reflects that the examiner noted that the 
veteran had no symptoms, nor any functional impairment as a 
result of this scar.  Specifically, the examiner noted that 
the veteran has a depressed scar on his abdomen, measuring 
about 19 cm. by 1 cm., with disfigurement and 
hyperpigmentation of less than six square inches, and 
abnormal texture of less than six square inches.  There was 
no tenderness, ulceration, adherence, instability, tissue 
loss, Keloid formation, hypopigmentation or limitation of 
motion.  There were no burn scars present.

The Board finds, therefore, that the claim must be denied.  
With regard to the criteria in effect prior to August 30, 
2002, the evidence does not show that either the veteran's 
stomach scar is poorly nourished with repeated ulceration, or 
shown to painful and tender on objective demonstration, or 
that the veteran has functional loss that is residual to the 
service-connected disability.  Accordingly, a compensable 
rating is not warranted for the disability pursuant to 
Diagnostic Codes 7803, 7804 or 7805 (as in effect prior to 
August 30, 2002).  With regard to the criteria in effect 
August 30, 2002, the evidence does not show that the scar is 
deep or that it causes limited motion, that its area or areas 
exceeds six square inches (39 sq. cm.) (see DC 7801), that it 
has an area or areas of 144 square inches (929 sq. cm.) or 
greater (see DC 7802), that it is superficial and unstable 
(see DC 7803), that it is superficial and painful on 
examination (see DC 7804), or that it limits wrist function 
(see DC 7805).  Accordingly, a compensable rating is not 
warranted pursuant to Diagnostic Codes 7803, 7804 or 7805 (as 
in effect August 30, 2002).  In summary, a compensable rating 
is not warranted under either the old or the revised 
regulations, and the claim is denied.

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected 
disabilities at issue here present an unusual or exceptional 
disability picture.  38 C.F.R. § 3.321(b)(1).  Significantly, 
the veteran's stomach scar has not required frequent periods 
of hospitalization.  Therefore, the regular schedular 
standards, with the noncompensable evaluations currently 
assigned, adequately compensate the veteran for any adverse 
industrial impact caused by his disability.

Since the preponderance of the evidence is against allowance 
of this issue, the benefit of the doubt doctrine is 
inapplicable.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for osteoarthritis of the 
spine is denied.

Entitlement to service connection for brain disease due to 
trauma is denied.

Entitlement to an increased (compensable) evaluation for a 
stomach scar is denied.



	                        
____________________________________________
	Gary L. Gick
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



